The evidence authorized the award denying compensation to the widow of the employee, and the superior court did not err in affirming it.
       DECIDED FEBRUARY 26, 1946. REHEARING DENIED MARCH 26, 1946.
The only evidence of any probative value whatever offered by the claimant was a death certificate, which stated in effect that the employee's death was caused by a cerebral hemorrhage due to a fall, and that he was found unconscious at the DeSoto Hotel in Savannah (where he worked). Such a statement in a death certificate is rebuttable. Code, § 88-1212; O'Kelley
v. State, 63 Ga. App. 609 (11 S.E.2d 718). There is ample evidence in the record authorizing the finding that the statement was successfully rebutted and that the claimant failed to show death by accident arising out of and in the course of the employment. The director rendering the award was authorized to find that the physician who signed the certificate did not obtain the information from the deceased, and that he did not know from whom he obtained it; that the deceased fell on two very recent occasions when not in the course of his employment; that he fell in his rooming house the night before the morning on which he was found unconscious in his bedroom and was removed to a hospital where he died without regaining consciousness. There was no evidence that the employee's death resulted from a fall at the hotel where he worked or from overwork. The superior court properly affirmed the award.
Judgment affirmed. Sutton, P. J., and Parker, J., concur.